                Case 1:20-cv-09051-LGS Document 11 Filed 01/06/21 Page 1 of 1



                                       Andrew D. Bochner, Esq.
      295 Madison Avenue, 12th Floor                                             Andrew@BochnerIP.com
      New York, New York 10017                                                            Tel: 646.971.0685


      Via ECF                                                                          January 5, 2020
      Hon. Lorna G. Schofield
      United States District Judge
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007


              Re:     Graciano v. RJ Brands LLC, Docket No. 1:20-cv-09051 (S.D.N.Y. Oct 28, 2020)
                      Request to Adjourn Initial Conference Scheduled for January 14, 2021

      Dear Judge Schofield:
             We are counsel for Defendant RJ Brands LLC (“Defendant”). Pursuant to Section I(B)(2) of
      Your Honor’s Individual Rules, we write to request an adjournment of the Initial Conference
      presently scheduled for January 14, 2021.
              In support thereof, Pursuant to Section I(B)(2), Defendant submits as follows: (1) the Initial
      Conference is presently scheduled for January 14, 2021 and Defendant respectfully requests that the
      Conference be adjourned to March 15, 2021; (2) there have been no previous adjournment requests;
      and (3) Plaintiff has graciously consented to a 60 day adjournment. Defendant further notes that it
      only recently retained counsel for this litigation and has only received Plaintiff’s waiver of service
      today, January 5, 2021. Defendant’s counsel has signed the waiver and thus its Answer will be due
      March 8, 2021. Defendant is currently conducting an investigation of Plaintiff’s claims.
              We thank the Court for its time and attention to this request.


                                                               Respectfully submitted,
                                                               /Andrew D. Bochner/
                                                               Andrew Bochner


The application is GRANTED in part. The initial pre-trial conference scheduled for January 14, 2021, at 11:00 a.m.,
is adjourned to January 28, 2021, at 11:00 a.m., on the following conference call line: 888-363-4749, access code
558-3333. The time of the conference is approximate but the parties shall be ready to proceed by that time. The
parties are reminded that their joint letter and proposed case management plan are due a week prior to the
conference, or January 21, 2021.

SO ORDERED

Dated: January 6, 2021
       New York, New York
